Case: 11-20311     Document: 00511704472         Page: 1     Date Filed: 12/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 22, 2011
                                     No. 11-20311
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SAMMIE JONES,

                                                  Plaintiff-Appellant

v.

STATE OF TEXAS,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-465


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Sammie Jones filed a civil rights complaint against the State of Texas
related to his prosecution for a misdemeanor in state court. The district court
dismissed the action under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a
claim upon which relief could be granted. On appeal, Jones does not address the
district court’s determination that he did not state a claim. Rather, his brief
contains new allegations of racial discrimination and official misconduct that
have no relation to his misdemeanor prosecution in state court.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20311   Document: 00511704472     Page: 2   Date Filed: 12/22/2011

                                 No. 11-20311

      When an appellant does not identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed the judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, see Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Because Jones has not addressed the district court’s determination that he failed
to state a claim, he has abandoned the only issue for appeal. See Brinkmann, 813
F.2d at 748; Yohey, 985 F.2d at 224-25.
      AFFIRMED.




                                       2